Case 1:20-cv-00402-JB-B Document1 Filed 08/12/20 Pageiof6é PagelD#: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
MICHAEL DENNY WRIGHT,
PLAINTIFF,
Vv. | Case No.: 1:20-cv-402
JURY TRIAL DEMANDED
HIRERIGHT, LLC,
DEFENDANT.
COMPLAINT
I. INTRODUCTION
1. This is an action for damages brought by an individual consumer against the defendant

Hireright, LLC (“HireRight” or “Defendant”) for violations of the Fair Credit Reporting Act
(hereafter the “FCRA”), 15 U.S.C. §§ 1681 et seg., as amended. Under the FCRA, “consumer
reports” subject to the statute’s protections include not simply those used in establishing the
consumer’s eligibility for credit, but also those used for “employment purposes.” 15 U.S.C. §
1681a(d)(1)(B).

2. The FCRA was enacted “to insure that consumer reporting agencies exercise their
grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to privacy,”
15 U.S.C. § 1681(a)(4), by operating “in a manner which is fair and equitable to the consumer,
with regard to the confidentiality, accuracy, relevancy” of the consumer information they
disseminate. 15 U.S.C. § 1681(b). Congress included in the statutory scheme a series of
protections that impose strict procedural rules on consumer reporting agencies such as HireRight

This action involves Defendant’s systematic violation of several of those important rules.
Case 1:20-cv-00402-JB-B Document1 Filed 08/12/20 Page 2of6 PagelD#: 2

Ul. PARTIES
3. Plaintiff Michael Denny Wright (‘Plaintiff’) is an adult individual who resides in
West Mobile, Alabama.
4. Defendant HireRight is a foreign limited liability company that regularly conducts
business in the Southern District of Alabama and has its principal place of business located at 3340
Michelson Drive, Suite 150, Irvine, California 96212.

IN. JURISDICTION AND VENUE

5. Jurisdiction of this Court arises under 15 U.S.C. § 1681p, 28 U.S.C. §§ 1331 and
1337.
6. Venue lies properly in this district pursuant to 28 U.S.C. §1391(b).

IV. STATEMENT OF FACTS
7. HireRight is in the business of preparing employment background reports for
employers.
8. HireRight advertises to its customers on its website!:
Confidence in Your Hiring Process

Selecting a background screening company isn't necessarily a straightforward
proposition. There are a wide variety of vendors in the market, each claiming to be
exactly what you’re looking for.
As an employer, it helps to understand what separates an excellent employment
screening provider from a mediocre one. By choosing HireRight you can be confident .
that we will get it right every time, everywhere.

9. Notwithstanding, Defendant did not “get it right every time” when it prepared a

consumer report in connection with Plaintiff's application for employment.

 

' https://www.hireright.com/why-hireright Last visited August 12, 2020.

2
Case 1:20-cv-00402-JB-B Document1 Filed 08/12/20 Page3of6 PagelD#: 3

10. Defendant has been reporting derogatory and inaccurate statements and
information relating to Plaintiff and Plaintiff's background to third parties (hereafter the
“inaccurate information’).

8. The inaccurate information includes, but is not limited to, both a false criminal
history labeling the Plaintiff as having a criminal record and personal identifying information.

9. The inaccurate information negatively reflects upon the Plaintiff and misidentifies
Plaintiff as a person who has a criminal background. It appears that Defendant, as a result of its
unreasonable faulty procedures, produced a consumer report that identified Plaintiff as having been
convicted of “Failure to Redeliver Hired or Leased Personal Property,” which is a misdemeanor,
when Plaintiff has no criminal history. Defendant mixed the background information of Plaintiff
and that of another consumer with respect to the inaccurate information, criminal history and other
personal identifying information.

10. Defendant has been reporting the inaccurate information through the issuance of
false and inaccurate background information and consumer reports that it has disseminated to
various persons and prospective employers, both known and unknown.

11. Plaintiff has applied for and has been denied employment opportunities, including
but not limited to, employment opportunities with Crawford and Company. Plaintiff has been
informed that the basis for the denial was the inaccurate information criminal history that appears
on Plaintiff's consumer report with Defendant and that the inaccurate information was a substantial
factor for the denial.

12. _ Plaintiff’s consumer reports and file have been obtained from Defendant and have
been reviewed by prospective employers, and the inaccurate information has been a substantial

factor in precluding Plaintiff from receiving employment opportunities, known and unknown.
Case 1:20-cv-00402-JB-B Document1 Filed 08/12/20 Page4of6é PagelD#: 4

13. _ As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the
form of lost employment opportunity, harm to reputation, and emotional distress, including
anxiety, frustration, humiliation and embarrassment.

14. _ At all times pertinent hereto, Defendant was acting by and through its agents,
servants and/or employees who were acting within the course and scope of their agency or
employment, and under the direct supervision and control of the Defendant herein.

15. At all times pertinent hereto, the conduct of the Defendant as well as that of its
agents, servants and/or employees, was intentional, willful, reckless, negligent, and in grossly
negligent disregard for federal and state laws and the rights of the Plaintiff herein.

Vv. CAUSES OF ACTION
COUNT ONE - FCRA

16. Plaintiff re-alleges and incorporates by reference all preceding allegations.

17. HireRight is a “consumer reporting agency,” as defined by FCRA, 15 U.S.C. §
168 1a(f).

18. At all times pertinent hereto, the Plaintiff was a “consumer” as that term is defined
by 15 U.S.C. § 1681a(c).

19. At all times pertinent hereto, the above-mentioned background report was a
“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

20. In connection with Plaintiff's application for an employment opportunity,
HireRight provided a consumer report to Crawford and Company in or around August 2018.

21. The consumer report described in the preceding paragraph included inaccurate
information, including but not limited to criminal history that HireRight wrongly attributed to
Plaintiff. The criminal history belonged to another consumer, Michael Glenn Wright, and is

patently false.
Case 1:20-cv-00402-JB-B Document1 Filed 08/12/20 Page5of6 PagelD#:5

22.  HireRight violated 15 U.S.C. § 168le(b) by failing to establish or to follow
reasonable procedures to assure maximum possible accuracy in the preparation of Plaintiff's
background report and the files it published and maintained.

23. Asa result of HireRight’s violations of 15 U.S.C. §168le(b), Plaintiff suffered
actual damages including but not limited to: loss of employment income and benefits, damage to
reputation, embarrassment, humiliation and other mental, physical and emotional distress.

24. The violations by HireRight were willful, rendering Defendant liable for punitive
damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the
alternative, HireRight was negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 16810.

25. Plaintiff is entitled to recover punitive damages, actual damages, statutory
damages, costs and attorney’s fees from HireRight in an amount to be determined by the Court
pursuant to 15 U.S.C. § 1681n and § 1681o.

Jury Trial Demand

26. Plaintiff demands trial by jury on all issues so triable.

WHEREFORE, Plaintiff seeks judgment in Plaintiffs favor and damages against
Defendant, for the following requested relief:

A. Actual damages;

B Statutory damages;

C. Punitive damages;

D Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and 1681o;
and,

E. Such other and further relief as may be necessary, just and proper. -

Respectfully submitted,

/s/ Micah S. Adkins
Case 1:20-cv-00402-JB-B Document1 Filed 08/12/20 Page 6of6 PagelD #: 6

Micah S. Adkins

(S.D. Ala. Bar No. adkim8639)

THE ADKINS Firm, P.C.

1025 Westhaven Blvd., Suite 220

Franklin, Tennessee 37064

T: (615) 370.9659

F: (205) 208.9632

E: MicahAdkins@ItsYourCreditReport.com
COUNSEL FOR PLAINTIFF

MICHAEL DENNY WRIGHT
